Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Line 7 and 8 of claim 1 recites “the saw protective layering region and the reinforced section having an internal side adjacent to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 7, 8, 9, 10, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al (EP 2409585) in view of Bouchard (US 4351065) and Weber (US 20140230116).
A protective clothing comprising 
A saw protective layering region comprising 
A plurality of saw protection filler material layers, 
the saw protection filler material layer comprising loosely arranged fibers that are permitted to be drawn out when coming in contact with a moving chain blade of a chainsaw;
A reinforced section disposed on an external side of the saw protective layering region relative to a body of a user when wearing the protective clothing, the reinforced section being positioned to be aligned with a joint of the user when wearing the protective clothing,
the saw protective layering region and reinforced section having an internal side adjacent to the saw protective layering region,
Wherein the reinforced section comprises:
A lining layer on the internal side of the reinforced sections, the additional saw protection filler material layers also comprising loosely arranged fibers that are permitted to be drawn out when coming in contact with a moving chain blade of a chainsaw, the additional saw protection filler material layers adding to a rigidity of the reinforced section relative to the saw protective layering region,
A plurality of additional saw protection filler material layers disposed external to lining layer, and 
A water repellant shell material layer disposed external to the plurality of additional saw protection filler material layers to protect the plurality of additional saw protection filler material layers of the reinforced section from wetness and humidity; wherein the lining layer, the plurality of additional saw protection filler material layers, and the water repellant layer are sewn together to form at least a portion of the reinforced section.
Fletcher is directed to trousers or chaps for use by operators of chainsaws.  Fletcher defines chaps as a garment comprising portions that separately cover at least a substantial part of the legs of the wearer but which are not united at the crotch [0002].
Fletcher teaches there is an outer shell 36 made form shell material that is tough, slippery, elastically stretchable and water repellent, e.g. a nylon/polyester/elastane [0017] as shown in Fig. 1.  
The shell shows an envelope, 31, which contains a filler material, 30, of multiple layers of long, loose fibers which are arranged to be drawn out and entangled by contact with a chain saw blade [0020].
Fletcher teaches filler material, 30, however given the broadest reasonable interpretation of the claims, filler material is equated with any layer of fabric or fibrous material. 
Fletcher teaches garments with protective layers, shell, Nomex.tm. and Kevlar.tm. and protection filler materials in the shell and teaches different regions of protective layers where there is a knee patch.  The shell is water repellent.  
The trousers have leg portions that have protective patches 15 of Kevlar.tm. on the knees [0018] and a protective patch of heat resistant material 16 of Nomex.tm. [0019]. 

    PNG
    media_image1.png
    406
    278
    media_image1.png
    Greyscale


Fletcher’s shell envelope of layers 36, 30 and 31 and knee patch 15 meets the claim limitations for both the saw protection layering regions and the reinforced section.  
Fletcher differs and does not teach both a reinforced section of a plurality of layered materials on a protective layering region of a plurality of layered materials. The reinforcing patch 15 of Fletcher does not have a plurality of filler layers.
Bouchard is directed to a protective garment for the user of a chain saw.  Bouchard teaches the garment includes at least a portion forming pad consisting of a plurality of superposed layers of canvas sheets as least one of which is loosely attached to the pad so that when the chain of the saw accidentally touches the garment, the loose layer is readily pulled off to jam the chain saw (ABST).  


    PNG
    media_image2.png
    283
    416
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    653
    355
    media_image3.png
    Greyscale

Bouchard teaches an outer layer, equated with the shell, but differs and is silent with respect to a water repellent shell.
Fletcher teaches the shell material can be water repellent and therefore it would have been obvious to employ a water repellent shell in the knee pad also.  
Fletcher teaches the knee patch which covers the joint, i.e. a knee.

As to claims 1, Fletcher teaches saw protection pants or chaps that are made from layers of loose fibrous material.  The loose fibrous material can be in an envelope and the long loose fibers are drawn out and entangled by contact with a chainsaw blade [0020]. Fletcher teaches the saw protection pants are made up of patches of materials and the outer shell of the pants is water repellent.  Fletcher teaches additional patch material 15 on top of the patches of material.  Fletcher differs and does not explicitly teach the additional patch 15 is has multilayer of fibrous material and an outer water repellent shell as the other patch regions of the pant contain.  As Fletcher teaches a water repellent outer layer is desired and multiple fibrous layers are desired for a saw protection pant, it would have been obvious to one of ordinary skill in the art before the effective filing date to employ a reinforcing section that contains multiple fibrous layers and water repellent outer layer.  
In the absence of a new and unexpected result, duplication of parts is not novel and obvious over prior art and it would have been obvious to employ the same layered material in the knee patch 15 as the remainder of the saw protection pant. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that 
In the alternative, Bouchard teaches a chain saw protection pad for pants that has multiple layers of fibrous material that are also configured to be drawn out when in contact with a chain saw blade and are contained and sewn in a pocket and removeably attached to pants for wearing as protection as claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the protective pocket or pad of Bouchard for the patch 15 of Fletcher motivated to improve the chain saw protection by loose fibers as taught in both Bouchard and Fletcher.  
In the alternative, Weber is directed to protective chaps for chainsaw protection made from fibrous material and the material is coated with a polyurethane coating for water resistance [0018]. Weber further teaches that is known to apply a water resistant coating on the exterior of fibrous layers for chain saw protection and therefore it would have been obvious to do so.
As to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to employ the multilayer knee pad protection of Bouchard in Fletcher motivated to produce an additional reinforced knee pad that is removable upon contact with a chain saw for additional protection.  It further would have been obvious to employ a water resistance outer layer on the pad/patch layers motivated by Fletcher and Weber which teach that water resistant layers are known to be used for saw protection garments.
As to claim 4, Fletcher teaches a patch 15 can either be applied over the shell material 36 [0036].  Fletcher teaches an additional layer of material.  Additionally 
Bouchard teaches a layered protective material where the knee portion and rear portion of each leg of the trousers are shown thicker as they comprise the pad.
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the layers of filler material motivated to produce the desired cut resistance at the desired portion of the garment.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have thicker areas at the knee pad motivated to provide more protection as the knee area.
As to claim 6, Fletcher teaches the reinforcing section is sewn on the knee and differs and does not teach it is removable.  
Bouchard teaches a removable knee pad guard and it is attached with elastic bands (col. 2, lines 64-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ an additional reinforced section on a protective garment motivated to improve the protection as a specific area of the body.
As to claim 7, Fletcher teaches the reinforced sections 15 but differs and does not teach the reinforced sections insertable into pockets as claimed. 
Bouchard teaches the additional knee protection is stitched in a pocket.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a reinforced section with layers in a pocket as Bouchard teaches the reinforcing pocket can be detached under force.
As to claim 8, Fletcher teaches the chaps are attached to the trousers via a belt 38 as shown in Fig. 5.  Fletcher differs and does not teach the reinforced section is removable.  Bouchard teaches a pocket of reinforced layers that is attached by elastic to the pants for protection.  Fletcher in view of Bouchard differs and does not teach buttons or hook and loop fasteners.  
Weber teaches the chaps are connected to the wearer by hook and loop fasteners, button and button hole, clip and D-ring, or snaps [0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ known methods such as hook and loop or buttons motivated fasten the chaps to the wearer by known techniques.
As to claim 9, Fletcher teaches saw protection trousers and has a reinforced patch over the knee.
As to claim 10, Fletcher teaches a knee patch that is on protective chaps garment.
As to independent claim 12, Fletcher teaches saw protection pants or chaps that are made from layers of loose fibrous material.  The loose fibrous material can be in an envelope and the long loose fibers are drawn out and entangled by contact with a chainsaw blade [0020]. Fletcher teaches the saw protection pants are made up of patches of materials and the outer shell of the pants is water repellent.  Fletcher teaches additional patch material 15 on top of the patches of material.  Fletcher differs and does not explicitly teach the additional patch 15 is has multilayer of fibrous material and an outer water repellent shell as the other patch regions of the pant contain.  As Fletcher teaches a water repellent outer layer is desired and multiple fibrous layers are 
In the absence of a new and unexpected result, duplication of parts is not novel and obvious over prior art and it would have been obvious to employ the same layered material in the knee patch 15 as the remainder of the saw protection pant. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
In the alternative, Bouchard teaches a chain saw protection pad for pants that has multiple layers of fibrous material that are also configured to be drawn out when in contact with a chain saw blade and are contained and sewn in a pocket and removeably attached to pants for wearing as protection as claimed.  
Fletcher differs and does not teach a removable reinforced section 15.  Fletcher teaches the garment can be in the form of chaps which are removable.  Bouchard teaches the reinforcing pad is removable.  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the protective 
In the alternative, Weber is directed to protective chaps for chainsaw protection made from fibrous material and the material is coated with a polyurethane coating for water resistance [0018]. Weber further teaches that is known to apply a water resistant coating on the exterior of fibrous layers for chain saw protection and therefore it would have been obvious to do so.
As to claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date to employ the multilayer knee pad protection of Bouchard in Fletcher motivated to produce an additional reinforced knee pad that is removable upon contact with a chain saw for additional protection.  It further would have been obvious to employ a water resistance outer layer on the pad/patch layers motivated by Fletcher and Weber which teach that water resistant layers are known to be used for saw protection garments.
As to independent claim 16, Fletcher teaches a protective clothing.  Fletcher teaches there is an outer shell 36 made form shell material that is tough, slippery, elastically stretchable and water repellent, e.g. a nylon/polyester/elastane [0017] as shown in Fig. 1.  
The trousers have leg portions that have protective patches 15 of Kevlar.tm. on the knees [0018] and a protective patch of heat resistant material 16 of Nomex.tm. [0019]. 

The patch of heat resistant material 16 or the protective patches 15 are equated with the at least one reinforced section disposed on the saw protective layering region which comprises one additional layer of saw protection filler material.
Fletcher teaches filler material, however given the broadest reasonable interpretation of the claims, filler material is equated with any layer of fabric or fibrous material. 
Fletcher teaches garments with protective layers, shell, Nomex.tm. and Kevlar.tm. and protection filler materials in the shell and teaches different regions of protective layers where there is a knee patch.  
The materials used for the filler material layers are made from the same materials, e.g. Nomex.tm. or Kevlar.tm.  
As to claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date to employ the multilayer knee pad protection of Bouchard in Fletcher motivated to produce an additional reinforced knee pad that is removable upon contact with a chain saw for additional protection.  It further would have been obvious to employ a water resistance outer layer on the pad/patch layers motivated by Fletcher and Weber which teach that water resistant layers are known to be used for saw protection garments.
As to claim 17, Fletcher teaches the filler material layers are made from Nomex.tm. or Kevlar.tm.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al (EP 2409585) in view of Bouchard (US 4351065) and Weber (US 20140230116) in further view of Carter (US 5375262).
As to claim 8, Fletcher teaches the chaps are attached to the trousers via a belt 38 as shown in Fig. 5.  Fletcher differs and does not teach the reinforced section is insertable into a pocket.  Bouchard teaches a pocket of reinforced layers that is attached by elastic to the pants for protection.  Fletcher in view of Bouchard differs and does not teach buttons or hook and loop fasteners.  
Carter is directed to leg and arm protectors.  Carter teaches the protective leg or arm covering is manufactured from a sheet of material that is cut or sewn into a blank having the shape to protect the portion of the leg or arm desired. The leg and arm protector features. Elastic webbing straps for versatility and hook and loop fasteners for closure. A single strip of loop fastener placed down the middle of the inside of the leg and arm protector so that knee pads, shin guards, thigh pads, and/or arm guards can be secured by placing hook fasteners on one side of the pads and guards. A pocket is formed by adding another sheet of material to the inside or outside surface of the leg and arm protector. This pocket can be used to insert pads, guards and other accessories for protection when placed on the inside of the leg and arm protector and as a carrying aid when placed on the outside of the leg and arm protector.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce arm protectors similar to the leg protectors of Fletcher motivated by Carter which teaches protector can be configured for arms or legs.
As to claim 11, Fletcher is directed to protection for the legs and does not teach vests, jackets, arm chaps or shoe covers.
Carter is directed to leg and arm protectors.  Carter teaches the protective leg or arm covering is manufactured from a sheet of material that is cut or sewn into a blank having the shape to protect the portion of the leg or arm desired. The leg and arm protector features. Elastic webbing straps for versatility and hook and loop fasteners for closure. A single strip of loop fastener placed down the middle of the inside of the leg and arm protector so that knee pads, shin guards, thigh pads, and/or arm guards can be secured by placing hook fasteners on one side of the pads and guards. A pocket is formed by adding another sheet of material to the inside or outside surface of the leg and arm protector. This pocket can be used to insert pads, guards and other accessories for protection when placed on the inside of the leg and arm protector and as a carrying aid when placed on the outside of the leg and arm protector.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce arm protectors similar to the leg protectors of Fletcher motivated by Carter which teaches protector can be configured for arms or legs.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al (EP 2409585) in view of Bouchard (US 4351065) and Weber (US 20140230116) and in further view of Bachner, Jr (US 5918309).
As to claim 13, Fletcher in view of Bouchard and Weber differ and do not teach a spacer layer.

Bachner teaches, as shown in Fig. 4B, 5B and 6B and 5A where there are honeycomb layers are positioned between polyurethane film sheets. As shown in Fig. 5A, the panel is made from an outer carrier is of polyester woven cloth, polyurethane film 38, honeycomb 42, polyurethane film 38, pad cover 30.  Body armor layers 32 can be aramid fibers or other fibers.  The layers of fibers, 32, are equated with layers are equated with the claimed filler (col. 3, lines 1-67).  

    PNG
    media_image4.png
    333
    936
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    791
    836
    media_image5.png
    Greyscale


Bachner teaches the fiber layers, 32 which are equated with the saw protection layers. A honeycomb layer, 34, (col. 4, lines 1-15) which is equated with the spacer layer and a pad cover layer, 30, which is waterproof (col. 3, lines 8-15) and an inner layer of woven polyester, 28 which is equated with a lining material (col. 3, lines 1-7). The resilient honeycomb cellular structures are well suited to receive a blunt force and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a spacer layer motivated to improve the impact resistance of the protective reinforcing layer.
As to claim 15, Fletcher differs and does not teach a spacer layer.
Bachner teaches a honeycomb layer which is equated with the spacer layer.  The honeycomb layer is equated with a layer having a rigid structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a spacer layer motivated to improve the impact resistance of the protective reinforcing layer.

 Response to Arguments
Applicant’s arguments with respect to Fletcher in view of Bouchard are not persuasive.  Applicant argues that Fletcher’s outer knee pad, 15, does not have the water repellent layer and the water repellent layer on the pants is not external to the knee pad.  Applicant states that Fletcher does not support the rejection as the water repellent layer is not external to the knee pad, or reinforcing region as recited in the claims.
In response, Fletcher teaches a saw protection pant with reinforcing patches that contain packets of loose fibers.  The reinforcing patches are enclosed in a water repellent shell.  While Fletcher is not specific with regard to the knee pad patch, as Fletcher discloses the patches throughout the saw protection pant has the claimed 
Applicant argues that Bouchard in combination with Fletcher fails to address the water repellent element of claim 1.  Bouchard is relied upon for teaching it is known to apply a pad that is made of multilayer fibrous materials that serve to stop a chain saw in the event contact of the chain saw with the pad occurs.  Fletcher does not explicitly teach the knee pad 15 has multiple layers.  Bouchard is not relied upon for teaches a water repellent outer shell. Fletcher teaches it is known to employ outer water repellent shells over layers of fibrous protective materials.  Weber further teaches that is known to apply a water resistant coating on the exterior of fibrous layers for chain saw protection and therefore it would have been obvious to do so. 
Applicant argues the rejection over Fletcher, Bouchard and Ehr over claim 8 and states that as the rejection is dependent on Fletcher and Bouchard which is deficient for the reasons noted above, the rejection over Fletcher, Bouchard and Ehr is similarly deficient.  
In response, the rejection including Ehr is withdrawn as Weber is added to the rejection and Weber teaches the features of claim 8, namely the button or hook and loop fasteners.   

In response, the rejection is maintained as the rejection over Fletcher in view of Bouchard is maintained above.  Carter teaches the features of fasteners and protective garments for leg and arm protectors as claimed.  The rejection of claim 7 is presented in Fletcher in view of Bouchard in this office action.
The rejection over claims 12, 16 and 17 is now incorporated into the rejection over Fletcher in view of Bouchard and Weber in view of the amended claims independent claims 12 and 16.  Applicant’s arguments are not persuasive as the office action maintains the claimed features are obvious over Fletcher in view of Bouchard.  
Applicant argues the rejection of claim 13 further including Bachner and states that as Fletcher and Bouchard do not teach the claimed features, the rejection does not cure the deficiencies.  
In response, as the office action maintains that Fletcher and Bouchard teach the claims features and it would have been obvious to make the claimed invention and the rejection is maintained.

Applicant’s amendments and arguments, with respect to the rejection of Claims 1, 2, 4, 6, 9 and 10 under 35 U.S.C. 103 over Fletcher et al (EP 2409585) in view of Duback et al (US 5480376) have been fully considered and are persuasive.  Duback does not teach an outer water repellent layer and only teaches the water repellent layer is part of the packaging.

The rejection over Fletcher in view of Bouchard is revised per the amended claims to further include Weber and the rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Best, Diane - EP-2672850-B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796